DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 04/27/2022.  Claims 1, 2, 4, 8, 11, 12, 14, and 18 have been amended and claims 3, 7, 13, 17, and 20 have been canceled. Claims 1, 2, 4-6, 8-12, 14-16, 18, 19, and 21-25 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8-12, 14-16, 18, 19, 21, 22, 24, and 25are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0236131 to Nathenson in view of U.S. Publication 2015/0120453 to Lee and in further view of U.S. Patent 8,401,918 to Mesaros.

With respect to Claim 1:
Nathenson teaches:
A digital marketing automation system, the system comprising: a server including a processor and associated storage, the processor being configured to execute instructions stored in the associated storage to (Nathenson: ¶ [0021]-[0024]):
in a data collection phase: […] receive, for a business of the user, business information from available websites and online images (i.e. receive information about the company from databases, wherein information is received via website and webpage images) (Nathenson: ¶ [0050] “The data subjected to processing and analysis is obtained from a database containing data that provides an integrated representation of the current status of the operations of a company (inventory, sales, financials, etc.) and also of its interactions with customers or prospective customers (via multiple channels or points of contact). The database is specifically designed and constructed to serve as a primary source of information regarding the operational status of a company as well as information regarding previous or planned interactions with customers or prospective customers.” Furthermore, as cited in ¶ [0070] “The ability of business users to access crucial business information has been greatly enhanced by the proliferation of IP-based networking together with advances in object oriented Web-based programming and browser technology. Using these advances, systems have been developed that permit web-based access to business information systems, thereby allowing a user with a browser and an Internet or intranet connection to view, enter, or modify business information.” Furthermore, ¶¶ [0045] [0056] discloses retrieving business information from web images associated with merchant webpage.);
receive customer information from one or more point of sales systems of the user, the one or more point of sales systems being implemented on a first party server (i.e. receiving customer information from retail POS which is stored via database or server) (Nathenson: ¶ [0058] “All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.” Furthermore, as cited in ¶ [0070] “By way of example, the capabilities or modules of an ERP system may include (but are not required to include, nor limited to only including): accounting, order processing, time and billing, inventory management, retail point of sale (POS) systems, eCommerce, product information management (PIM), demand/material requirements planning (MRP), purchasing, content management systems (CMS), professional services automation (PSA), employee management/payroll, human resources management, and employee calendaring and collaboration, as well as reporting and analysis capabilities relating to these functions.”); and
from the customer information, generate a customer database of selectable customers (i.e. customer records are generated and stored in database) (Nathenson: ¶ [0058] “All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”);
in a connection phase: receive input designating services utilized by the user for customer interactions, the designates services including a social networking service implemented on a third party server (i.e. customer inputs desired service provided by the business such as social network services implemented on a third party server or database) (Nathenson: ¶ [0082] “For example, a customer searching for a particular product can be directed to a merchant's website and presented with a wide array of product and/or services from the comfort of their home computer, or even from their mobile phone. When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in ¶ [0050] “The database is specifically designed and constructed to serve as a primary source of information regarding the operational status of a company as well as information regarding previous or planned interactions with customers or prospective customers. The customer-related records may include records of contacts, previous browsing and/or purchasing behavior, features accessed on an eCommerce web-site, loyalty program participation, social network behavior, etc.”);
connect (1) data input from the first party server of the one or more point of sales systems and (2) data input from a second party server of from the designated services utilized by the user for customer interactions as customer engagement data and store the customer engagement data in the customer database (i.e. customer browsing history or purchasing history is stored in database via distributed servers) (Nathenson: ¶ [0116] “As shown in the figure, in one embodiment, Customer related data may be accessed from the database (as suggested by element 402, which may represent a database or other form of data storage element). This may include the data types referred to in the table, such as demographic data, data concerning the customer's previous responsiveness to marketing or advertising efforts, the customer's history of browsing and interacting ( or failing to interact) with webpage elements, the customer's purchasing history, etc.” Furthermore, as cited in ¶ [0073] “Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1. It is to be appreciated that either or both of the integrated business server 114 311d the web interface server 116 may be implemented on one or more different hardware systems and components, even though represented as singular units in FIG. 1. In one embodiment, integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into 311 integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant).”),
wherein the customer engagement data includes at least one of clicks on links, clicks on texts, social media activity at the social networking service, and business-related website activity (Nathenson: ¶ [0104] “In addition, the data specific to a customer's interaction with a webstore provides a source of behavioral information, ranging from the time spent on a page to a customer's reaction to product information or its presentation (e.g., how many of the alternate image views does the customer click on; do they always click on the product specifications as opposed to viewing the marketing copy?).” Furthermore, as cited in ¶ [0050] “The customer-related records may include records of contacts, previous browsing and/or purchasing behavior, features accessed on an eCommerce web-site, loyalty program participation, social network behavior, etc.”); and
receive the customer engagement data continuously from the connected data input to the customer database (i.e. customer current activities are received) (Nathenson: ¶ [0093] “Accessing or receiving data representing a customer's current browsing activities, order status, previous browsing or purchase activities, loyalty group memberships, responsiveness to different means of contact or presentation of information, etc.”); 
in a building phase: receive input specifying at least one available product or service of the business of the user, the at least one available product or service being available during a redemption period during which the product or service is available at a location (i.e. receiving request for availability or desire of product, wherein the product is available for a certain date at the store) (Nathenson: ¶ [0103] “Another example is that of a customer who puts an item onto his/her wish list online; such a customer can be identified when he/she comes into a physical store as having those items in his/her wish list; and, without extra work, a store associate can know whether that item is available in-store (since the product data is all coming from the same database and overall system).” Furthermore, as cited in ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in Table in ¶ [0114] “Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”);
generate customized offers to be sent to the selectable customers based at least on the business information (i.e. promotion or sale is generated for customer) (Nathenson: ¶ [0124] “This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc.” Furthermore, as cited in ¶ [0140] “The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.”); and
based on the at least one available product or service, generate a promotional schedule for a predetermined period of time for promotional material including the customized offers to be sent to the selectable customers (i.e. item of interest is available for a certain date and reminder is sent to customer) (Nathenson: ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").”);
in a training phase: from the one or more point of sales systems, receive transaction data and promotional material redemption data (i.e. update customer database with transaction information including discounts used) (Nathenson: ¶ [0082] “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in Table in ¶ [0114] “All items purchased. Purchase modality (online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased.…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”);
input to a machine learning (ML) algorithm […], a training data set including at least the customer engagement data, the promotional schedule, the transaction data, and the promotional material redemption data (i.e. customer purchase history, browsing history, sales trajectories, and redemption data are inputted into a machine learning process in order to determine recommendations) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”); and
train the ML algorithm to identify the one or more sales metrics representing customer response to the promotional material (i.e. machine learning process is used to identify metrics associated with sales) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer.”);
in a runtime phase: input to the trained ML algorithm real-time data from the one or more point of sales systems including the transaction data and the promotional material redemption data (i.e. machine learning process is applied to transaction data and promotion redemption data in order to determine probable customer actions) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”); and
output, via the trained ML algorithm, […] one or more ML-generated sales metrics representing customer response to the promotional material (i.e. machine learning process is used to identify metrics associated with sales) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”); and
wherein to generate the promotional schedule, the trained ML algorithm is configured to an ML-generated promotional schedule as the promotional schedule according to which offers are sent to the customers for the available product or service at the location for the ML-generated promotional material to be distributed to the selectable customers (i.e. promotion or sale is generated for customer, wherein the promotion is available at a certain date and for a product only available at a specific location via machine learning analysis) (Nathenson: ¶ [0124] “This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc.” Furthermore, as cited in ¶ [0140] “The customer has an item on his/her wish list that is on sale, or is overstocked, and it would be beneficial to the company to bring this situation to the customer's attention.” Furthermore, as cited in ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in ¶ [0096] “Implementing one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer.”).
Nathenson does not explicitly disclose after receiving an initializing command from a user, create a user account; and output, via the trained ML algorithm, the redemption period of the promotion for the product or service.
However, Lee further discloses:
after receiving an initializing command from a user, create a user account (i.e. merchants register with system. Examiner notes that the system allowing the merchant to register must mean that the merchant first provides an initializing command) (Lee: ¶ [0058] “Merchant computer 118 may include a storage device 120 storing offer management application 122. Offer management application 122 allows the merchant to register with back-end server 102, in order to market the merchant's products and/or services to potential customers in a local area.”); and
output, via the trained ML algorithm, the redemption period of the promotion for the product or service (i.e. output the receptivity time period based on ML algorithm, wherein the receptivity time period includes a redemption period for the offer) (Lee: ¶ [0088] “With anticipated targeting mode, back-end server 102 may also learn a potential customer's typical commuting route in order to identify moments of receptivity (e.g., machine learning or any other learning techniques).” Furthermore, as cited in ¶ [0036] “A moment of receptivity for receiving an offer is a period of time during which the potential customer is likely to be receptive to receiving an offer. A moment of receptivity for acting on the offer is a period of time during which the potential customer has the opportunity to act on the offer. For example, a transit rider may have a moment of receptivity for receiving an offer when he or she is riding a transit line, and there are a few minutes before the transit line arrives at a destination.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s creating a user account after receiving an initializing command from a user and output, via the trained ML algorithm, the redemption period of the promotion for the product or service to Nathenson’s generating customized offers and promotion schedule based on customer and business information via ML algorithm.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
Nathenson and Lee do not explicitly disclose a machine learning (ML) algorithm that includes a neural network.
However, Mesaros further discloses a machine learning (ML) algorithm that includes a neural network (Mesaros: Col. 19 Lines 28-38 “Such inferences can result in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines ... ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Mesaros’ machine learning (ML) algorithm that includes a neural network to Nathenson’s generating customized offers and promotion schedule based on customer and business information via ML algorithm.  One of ordinary skill in the art would have been motivated to do so in order to “make portions of the systems and methods more adaptive as well as efficient and intelligent.” (Mesaros: Col. 25 Lines 9-11).

With respect to Claim 2:
Nathenson teaches:
The system of claim 1, the processor further configured to: in an analysis phase: from the one or more point of sales systems, receive the transaction data and the promotional material redemption data (i.e. update customer database with transaction information) (Nathenson: ¶ [0082] “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in Table in ¶ [0114] “All items purchased. Purchase modality (online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased.…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”);
compile data including the transaction data, the promotional material redemption data, and the customer engagement data (i.e. transaction, redemption, and engagement data are all aggregated from different sources) (Nathenson: ¶ [0105] “Rather, they arise from the single data source that the inventive system uses across all possible interactions, both internal and external (which results from implementing an integrated ERP, CRM, eCommerce, etc. based system that utilizes a single data source to provide synergistic and other benefits).” Furthermore, as cited in Table in ¶ [0114] “All items purchased. Purchase modality (online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased.…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”); and
output the one or more sales metrics representing customer response to the promotional material (i.e. calculated metrics from customer data is outputted) (Nathenson: Table in ¶ [0114] “Propensity to buy in category n - 75%. Probability of responding to in-store suggestions in category y - 100%. Data-driven customer vs. visually-driven customer… Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

Claims 3 and 13 are canceled.

With respect to Claim 4:
Nathenson teaches:
The system of claim 1, the processor further configured to: in the runtime phase: input to the trained ML algorithm the customer information of the selectable customers, the transaction data, and the promotional material redemption data (i.e. machine learning process is applied to transaction data and promotion redemption data in order to determine probable customer actions) (Nathenson: ¶ [0045] “Embodiments of the inventive system, and methods provide the ability to access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), customer responsiveness to different approaches to presenting information (e.g., fast-to -load, text-heavy pages as compared to slower-to-load, image-rich pages on a web-site), in order to provide an integrated and effective shopping experience for end users, such as a vendor's customers.” Furthermore, as cited in ¶¶ [0059]-[0066] “Purchase behavior; Customer browsing behavior (hovering, activation of a link, subsequent searches, etc.); Third-party-tracked behavior; In-store activities; Customer service contacts, regardless of channel; Previous marketing campaigns and the customer's response to them; and Web-page load and performance data; and Customers/shoppers that are assigned to a given sales associate or set of associates…Using these (and in some cases, other) data sources, and leveraging analysis techniques such as machine learning, clustering and predictive segmentation technology, embodiments of the inventive system and methods can provide a sales associate with automatically generated product recommendations.”);
determine, via the trained ML algorithm, individualized selectable customer data including at least customer frequency (i.e. machine learning process is applied to transaction information in order to determine item purchase frequency or frequency of customer interaction) (Nathenson: Table in ¶ [0114] “All items purchased. Purchase modality ( online, store, etc.). Discounts used. Item purchase frequency and repeat. Product categories purchased. Product combinations purchased. Order fulfillment choices (pickup in-store, fast vs. slow shipping, virtual goods, etc.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken (e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)”).; and
generate customer-specific promotional material to be distributed on a customer-specific promotional schedule (i.e. promotion material is generated specifically for Sally) (Nathenson: ¶¶ [0123] [0124] “However, Sally may have also shown a great deal of loyalty to a particular brand or designer, and that brand or designer is launching a limited edition collection of glassware that will be available in stores for only a limited time. In addition, Sally may also have recently gotten married, and received most, but not all, of the items on her gift registry list. In order to be most effective and provide the best customer service, a customer relationship system needs to efficiently and accurately determine which one of several possible desirable behaviors should be encouraged by a sales associate: purchase the glassware set, shop the brand's or designer's limited collection, or purchase an item on the registry list…Additionally, the system also needs to determine the "best" (most likely to be effective) mechanism or method to drive the desired behavior(s). This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, etc. For the greatest efficiency and effectiveness, this aspect of the overall process (i.e., determining the most likely to be effective or optimal workflow or communications approach) should also be automated.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Nathenson teaches the system of claim 2, wherein the one or more sales metrics representing […] total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, […] and average number of sales (i.e. in order to calculate redeem rate then total number of redemptions must be known, tracking customer interactions to increase engagement level, and average sales or purchases for items such as glassware set) (Nathenson: Table in ¶ [0114] “Redeem rate on offers, and location of redemption.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken ( e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)” Furthermore, as cited in ¶¶ [0121] [0122] “This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation or a workflow, although these are not illustrated in the figure…As an example, data regarding Shopper Sally may indicate that she is "very similar" (typically, this means along certain relevant dimensions) to other customers who purchased a given glassware set. This would be expected to make Sally more likely than the average customer to purchase that glassware set herself (note that this may be deduced from a form of collaborative filtering based on demographic characteristics, location, etc.).”).
Nathenson does not explicitly disclose wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment […] and comparisons between pre-release and post-release of the promotional material […].
However, Lee further discloses wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment, total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, and comparisons between pre-release and post-release of the promotional material […] (i.e. estimate return on investment, number of customers redeeming promotion, tracking customer engagement to determine preferences, and test offer redemption opportunity before/after delivery of offer) (Lee: ¶ [0070] “For example, back-end server 102 can estimate the number of people that may be able to redeem an offer with a particular validity time period and discount. Based on the merchant's input discount value, backend server 102 can adjust the estimated number of people that may redeem the offer. For example, back-end server 102 may estimate that at 20% off, the merchant will get 8 customers, and that at 50% off, the merchant will get 12 customers. Back-end server 102 may provide details that allow merchants to evaluate their return on investment.” Furthermore, as cited in ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0099] “Back-end server 102 can provide "what if' analyses and other analytics to provide estimates to merchants on offer redemption so that power users can set a certain discount amount and/or a maximum number of offers for distribution based on a projected number of redemptions. Merchants can also run A/B testing on various offer terms and times of day in order to optimize the offer delivery and resulting impact on sales.” Furthermore, as cited in ¶ [0046] “The system may also provide merchants with intelligent brokering services that include real-time, interactive feedback on the results merchants will obtain with different offer parameters…With this data, the system may provide instant feedback to the merchant such as if they lower the price by a certain amount, then the merchant will receive an estimated additional number of customers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s wherein the one or more sales metrics representing customer response to the promotional material include at least one of return on investment, total number of promotional material redemptions, metrics representing changes in customer engagement data based on the connected data input, comparisons between pre-release and post-release of the promotional material, and average number of sales to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Nathenson teaches:
The system of claim 2, the processor further configured to: in the analysis phase: for a plurality of user accounts that include the one or more point of sales systems and from the customer engagement data, determine a correlation between the transaction data and the customer engagement data (i.e. applying predictive analytics to (Nathenson: ¶ [0130] –[0133] “Leverage clustering, segmentation, and other predictive analytics techniques to identify or predict likely associations, such as:... Customers similar to this customer who purchased certain items;…Customers who bought certain items who also purchased other items;…How well this customer is likely to respond to upsell efforts;”); and
for at least one user account that does not include the one or more point of sales systems, based on the correlation and customer engagement data for the at least one user account that does not include the one or more point of sales systems, determine estimated transaction data (Nathenson: Table in ¶ [0114] “Source: Derived via advanced analysis such as clustering, predictive segmentation, etc.” Output or “Sample Data: Propensity to buy in category n - 75% Probability of responding to in-store suggestions in category y - 100% Data-driven customer vs. visually-driven customer…Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

Claims 7 and 17 are canceled.

With respect to Claim 8:
Nathenson teaches:
The system of claim 1, wherein the designated services utilized by the user for customer interactions further include at least one of ordering services and delivery services (Nathenson: ¶ [0082] “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.” Furthermore, as cited in ¶ [0048] “In some situations, the interactions may include the option of using multiple delivery channels and the associated communications and/or controllable aspects of selecting a delivery channel or conducting tradeoffs between delivery options.” Furthermore, as cited in ¶ [0134] “If the customer is likely to increase their engagement level if certain actions are taken (e.g., the frequency or content of emails is modified, the customer receives a phone call, the customer is encouraged to engage on a specific social media outlet, etc.)”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Nathenson does not explicitly disclose the system of claim 1, wherein the user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers.
However, Lee further discloses wherein the user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers (i.e. customer’s preference is determined by previous interactions to offers and is used to improve targeting of new offers) (Lee: ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0056] “Back-end server 102 may include a storage device 114 that stores offer management server software 116. In some implementations, offer management server software 116 can include a recommendation engine that executes most of the local targeting functions. This recommendation engine may match up offers in real-time to potential customers who are nearby and physically able to redeem an offer and complete a transaction within a specified validity time period of the offer.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s user selects, from a collection of pre-built offers included in the system, preferred pre-built offers, and the generation of customized offers is based at least on the business information and the user selection of preferred pre-built offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).

With respect to Claim 10:
Nathenson does not explicitly disclose the system of claim 1, the processor further configured to receive user input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers.
However, Lee further discloses the processor further configured to receive user input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers (i.e. merchant can enter promotional time period and other offer parameters) (Lee: ¶ [0033] “A validity time period is a period of time associated with an offer during which a customer may redeem the offer. Validity time periods are associated with a start time and an end time. Merchants may specify the validity time period of the offer with fine-grained granularity, thereby enabling them to increase the number of customers during their traditionally slow business hours.” Furthermore, as cited in ¶ [0046] “The system may also provide merchants with intelligent brokering services that include real-time, interactive feedback on the results merchants will obtain with different offer parameters. The system may access real-time data on locations of potential customers and/or their upcoming activities and locations. With this data, the system may provide instant feedback to the merchant such as if they lower the price by a certain amount, then the merchant will receive an estimated additional number of customers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s receiving input to customize at least one of the promotional schedule, the predetermined period of time, the promotional material, and the customized offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 10. Claim 19 does not teach or define any new limitations beyond claim 10. Therefore it is rejected under the same rationale.

With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claims 1. Method claim 11 recites the entirety of claim 1 but teaches that the input received in the building phase is “specifying non-peak business time periods for the business of the user;”.
Nathenson does not explicitly disclose receiving input specifying non -peak business time periods for the business of the user.
However, Lee further discloses receiving input specifying non -peak business time periods for the business of the user (Lee: ¶ [0033] “A validity time period is a period of time associated with an offer during which a customer may redeem the offer. Validity time periods are associated with a start time and an end time. Merchants may specify the validity time period of the offer with fine-grained granularity, thereby enabling them to increase the number of customers during their traditionally slow business hours.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s receiving input specifying non -peak business time periods for the business of the user to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).
Claim 11 does not teach or define any new limitations beyond what is disclosed above and in claim 1. Therefore it is rejected under the same rationale.

Claim 20 is canceled.

With respect to Claim 21:
Nathenson teaches:
The system of claim 1, wherein the at least one available product or service is offered at a plurality of locations (i.e. product is available for a certain date at the store) (Nathenson: ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in Table in ¶ [0114] “Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).

With respect to Claim 22:
Nathenson teaches:
The system of claim 21, wherein the processor is further configured to: receive input specifying at least one target location of the plurality of locations where the customized offers are eligible for redemption (i.e. location of redemption) (Nathenson: Table in ¶ [0114] “Sample Data: Campaigns received. Goal of campaign vs. desired behavior rate. Click-through rate on emails. Redeem rate on offers, and location of redemption. Connection between items marketed and purchased.”).

With respect to Claim 24:
Nathenson does not explicitly disclose the system of claim 21, wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site.
However, Lee further discloses wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site (i.e. transit agencies provide a service that is scheduled and has an organized activity having participation slots such as tickets, perishable inventory, and product such as food which is prepared on site) (Lee: ¶ [0049] “Transit agencies may participate in a local targeting and delivery system for a number of reasons. The transit agency may be seeking additional revenue streams. They want to profit from sharing the data that reveals transit riders' riding patterns, including time and location. The transit agency may want to reduce congestion by giving transit riders an incentive to delay boarding public transit during rush hour. Instead, the transit riders may receive a coupon and visit a cafe or some other merchant, freeing up space on trains and buses.” Furthermore, as cited in ¶ [0058] “Merchants can make instant marketing decisions based on real-time excess capacity and perishable inventory, such as seats in a restaurant during lunch hour or prepared foods that need to be discarded after a certain period of time. In various implementations, merchant computer 118 can send recurring or instant offers via a website or mobile application to backend server 102.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s wherein the available product or service is selected from the group consisting of a service that is scheduled, a service featuring an organized activity having participation slots, a product that is stored in inventory, and a product that is prepared on site to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).

With respect to Claim 25:
Nathenson does not explicitly disclose the system of claim 21, varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented offers.
However, Lee further discloses varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented offers (i.e. varying or adjusting the offer parameters based on feedback, wherein the offer parameters include offer discount, validity time period, and location based on feedback data , wherein the feedback data includes transactions associated with redeeming offers) (Lee: ¶ [0103] “Back-end server 102 may also receive input from the merchant adjusting the offer parameters, and compute an estimated number of customers that will redeem the offer based on the adjusted offer parameters. Back-end server 102 then computes new promotional cost, and then sends, to the merchant computer, the estimated number of customers. Note that the merchant may adjust any offer parameters, including parameters such as an offer discount, a maximum number of customers, and/or validity time period of the offer. If the merchant is not as concerned with targeting specific people, they can set the offer parameters to encompass a broad number of people that may be located further away, and are less likely to travel by their business location.” Furthermore, as cited in ¶ [0101] “These offer parameters may include one or more of a distance measured from the merchant's business location, discount price, requested number of customers, and a validity time period for an offer (operation 704).” Furthermore, as cited in ¶ [0048] “Over time, the system can also learn about a potential customer's preferences based on interactions with the system, such as which offers the potential customer has opened and read, and which ones he or she actually redeemed or purchased, and use this data to inform another model within the recommendation engine to improve offer targeting even further.” Furthermore, as cited in ¶ [0096] “Back-end server 102 may execute the steps of FIG. 6 after a customer redeems an offer. During operation, back-end server 102 may initially receive data from merchant computer 118 indicating that the potential customer has redeemed an offer (operation 602). The potential customer may use their credit card to purchase a product or service.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s varying the promotion type, promotional schedule, target product or service, and/or redeemable location of the customized offer based upon feedback collected from engagement, redemption, and transaction data for previously presented to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow any number of merchants to interface with back-end server 102 to facilitate local offer targeting and delivery.” (Lee: ¶ [0065]).


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nathenson, Lee, and Mesaros in further view of U.S. Publication 2008/0040211 to Walker.

With respect to Claim 23:
Nathenson teaches the system of claim 22, wherein an availability of the available product or service at the at least one target location is indicated by an inventory management system (i.e. product is available at certain store or location) (Nathenson: ¶ [0049] “inventory data (current levels, in-shipment amounts, in-transit locations, etc.),” Furthermore, as cited in ¶ [0102] “This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., " ... we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?").” Furthermore, as cited in Table in ¶ [0114] “Preferred shipment location = Warehouse I Number of ship-to-store orders = 50/day for store 23.”). 
Nathenson, Lee, and Mesaros do not explicitly disclose wherein when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers.
However, Walker further discloses wherein when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers (Walker: ¶ [0186] “The outputting of a (promotional) message may be based on the unavailability of a product (e.g., whether there are few items of a particular product remaining, whether there are few items of any product remaining). In such a situation, a decision may be made to not send a promotional message regarding that product that would otherwise have been sent. Thus, the condition (unavailability of a product) serves as an "inhibitor" which prevents or reduces the chance of sending a (particular) promotional message.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Walker’s when the inventory management system indicates that the availability of the product or service drops below a predetermined threshold, the processor is configured to cease sending the customized offers to Nathenson’s generating customized offers and promotion schedule based on customer and business information.  One of ordinary skill in the art would have been motivated to do so in order to “allow an operator of a vending machine, or a vending machine itself, to send promotional messages to potential customers. The promotional messages may encourage people to make purchases at the vending machine thereby stimulating sales.” (Walker: ¶ [0032]).

Response to Arguments
Applicant’s arguments see pages 13-15 of the Remarks disclosed, filed on 04/27/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-25 have been considered and are persuasive. The Applicant asserts “Applicant traverses the rejection of the original claims under 101 based on the Alice/Mayo test, but nevertheless amends claim 1 to recite application of a machine learning algorithm that includes a neural network. Referring to the Alice/Mayo subject matter eligibility test as set forth in MPEP 2106, Applicant respectfully submits that the amended claim does not recite an abstract idea, law of nature or natural phenomenon under Step 2A Prong 1, recites additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, and/or recites additional elements that amount to significantly more than the judicial exception under Step 2B. As evidence of this, Applicant analogizes to Example 39 of the 2019 Patent Eligibility Guidance (PEG), in which the USPTO guidance materials stated that a claim that recited the training of a neural network based on two training data sets, one of which includes transformed data. In the subject claim, a machine learning model is recited that includes a neural network that is trained based on multiple types of data within a complex training data set including the customer engagement data, the promotional schedule, the transaction data, and the promotional material redemption data…The trained machine learning model is incorporated into a practical application that includes, via the trained ML algorithm, at least outputting a redemption period of the promotion for the product or service and one or more ML-generated sales metrics representing customer response to the promotional material, and generating an ML-generated promotional schedule, as disclosed, for example, in Pars. [0004], [0037], and [0046] of the subject application. The features “output, via the trained ML algorithm, a redemption period of the promotion for the product or service and one or more ML-generated sales metrics representing customer response to the promotional material; and generate, via the trained ML algorithm, an ML-generated promotional schedule” of amended claim 1 and the corresponding features of the other independent claims recite this integration into the practical application.”  The Examiner agrees and would also like to note that the claims, as filed on 05/04/2022, recite limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a)” and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo” (i.e. utilizing machine learning techniques, specifically neural network, in order to determine a redemption period and promotion schedule via accessing data stored in distributed servers). Therefore, the rejection(s) of claim(s) 1, 2, 4-6, 8-12, 14-16, 18, 19, and 21-25 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 15-16 of the Remarks disclosed, filed on 04/27/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-22, 24, and 25 over Nathenson in view of Lee and claim 23 in further view of Walker have been considered but are not persuasive. The Applicant asserts “Applicant respectfully traverses each of these rejections. Nonetheless, Applicant amends claim 1 to incorporate the limitations of original claim 3, recite “the designated services including a social networking service implemented on a third party server,” and further recite “connect (1) data input from the first party server of the one or more point of sales systems and (2) data input from a second party server of the designated services utilized by the user for customer interactions as customer engagement data and store the customer engagement data in the customer database, wherein the customer engagement data includes at least one of clicks on links, clicks on texts, social media activity at the social networking service, and business-related website activity.” Support for this amendment can be found at least at original claims 3, 7, and 8 and FIG. 1, and Par. [0029] of the subject application. No new matter is added…In contrast, the cited reference Nathenson discloses an integrated business system for generating a recommendation for a customer service representative based on customer related data such as demographic data and data concerning the customer's previous responsiveness to marketing or advertising efforts, the customer's history of browsing and interacting (or failing to interact) with web-page elements, and the customer's purchasing history, in which the customer related data may be accessed from a database or data store of the system, as disclosed at least at FIG. 1 and Pars. [0014], [0073], and [0114]-[0116] of Nathenson. Thus, Nathenson fails to disclose the customer engagement data that is created by connecting (1) data input from the first party server of the one or more point of sales systems and (2) data input from a second party server of the designated services utilized by the user for customer interactions as customer engagement data and store the customer engagement data in the customer database, in combination with the remaining features of amended claim 1.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0073] of the Nathenson reference; “Integrated business system 102, which may be hosted by a dedicated third party, may include an integrated business server 114 and a web interface server 116, coupled as shown in FIG. 1. It is to be appreciated that either or both of the integrated business server 114 311d the web interface server 116 may be implemented on one or more different hardware systems and components, even though represented as singular units in FIG. 1. In one embodiment, integrated business server 114 comprises an ERP module 118 and further comprises a CRM module 120. In many cases, it will be desirable for the ERP module 118 to share methods, libraries, databases, subroutines, variables, etc., with CRM module 120, and indeed ERP module 118 may be intertwined with CRM module 120 into 311 integrated Business Data Processing Platform (which may be single tenant, but is typically multi-tenant).”).  The disclosure above clearly shows engagement data that is created by connecting (1) data input from the first party server of the one or more point of sales systems and (2) data input from a second party server of the designated services utilized by the user for customer interactions as customer engagement data and store the customer engagement data in the customer database or in other words, the customer browsing history or purchasing history is stored in database and accessed via distributed servers which are integrated through network communication. Therefore, the rejection(s) of claim(s) 1, 2, 4-6, 8-12, 14-16, 18, 19, and 21-25 under 35 U.S.C. § 103(a) is provided above with updated citations. 
The Examiner would also like to note that the Applicant’s arguments with respect to the amendments reciting “neural network” language has been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Patent 8,401,918 to Mesaros.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 13, 2022